Criminal Case Template






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



CWJ, INC.,

                            Appellant,

v.

THE FIRST STATE BANK, B.G.
HUMPHREY, and HELEN ENGLE
HUMPHREY

                            Appellees.

§

§

§

§

§

No. 08-04-00196-CV

Appeal from the

157th District Court

of Harris County, Texas

(TC#9051070C)




MEMORANDUM OPINION
           The parties to this appeal have announced that all matters in controversy among
them have been fully and finally compromised and settled.  They have filed an agreed
judgment, which we have construed as a motion to reverse and render judgment in
accordance with their agreement.  See Tex. R. App. P. 42.1(a)(2)(A).  We grant the
motion, reverse the judgment of the trial court, and render judgment in accordance with
the parties’ agreement.

                                                                  SUSAN LARSEN, Justice
November 24, 2004

Before Panel No. 1
Larsen, McClure, and Chew, JJ.